Opinión de conformidad y concurrente del
Juez Asociado Señor Hernández Denton.
Suscribo la opinión del Tribunal por entender que un análisis integral de los textos de las leyes de los municipios y de las diferentes disposiciones que están relacionadas con la controversia de autos revela que la intención legis-lativa fue que la Comisión para Ventilar Querellas Muni-cipales (en adelante la Comisión) retenga jurisdicción so-bre una querella presentada contra un alcalde que renuncia a su posición. Conforme tanto con el Art. 5.03 de la antigua Ley Orgánica de los Municipios de Puerto Rico, 21 L.P.R.A. ant. see. 3103, como con el Art. 18.007 de la Ley de Municipios Autónomos del Estado Libre Asociado de *629Puerto Rico de 1991, Ley Núm. 81 de 30 de agosto de 1991 (21 L.P.R.A. see. 4857), la Comisión puede, luego de venti-lar los cargos, disponer del caso en varias maneras.
Aunque en el caso de autos han transcurrido cuatro (4) años desde que la Asamblea Municipal de Coamo aceptó la renuncia del Sr. Ramón Norat Zayas, y que en 1988 el Hon. Carlos Luis Torres fue electo Alcalde de ese Municipio, la Comisión conserva jurisdicción para determinar la validez de la suspensión de empleo y sueldo que le fue impuesta por el Gobernador. Si la Comisión invalida esta suspen-sión, podría ordenar que se le pagara al ex alcalde Norat Zayas el sueldo y los otros beneficios que dejó de percibir entre el 2 de junio y el 31 de agosto de 1988, fecha en que la Asamblea Municipal aceptó su renuncia. Pero si la Co-misión convalida la decisión del Gobernador Hon. Rafael Hernández Colón, el Señor Norat Zayas no tendría derecho a los haberes dejados de percibir durante esos tres (3) meses.
Por otro lado, si se confirma su destitución, en virtud de lo dispuesto en el Art. 3.001 de la Ley de Municipios Autó-nomos del Estado Libre Asociado de Puerto Rico de 1991 (21 L.P.R.A. see. 4101), él estaría impedido de postularse en otra ocasión para la alcaldía de cualquier municipio. Como acertadamente señala la Opinión del Tribunal, “[ejxiste un interés ulterior de vital importancia para la administración pública que consiste en impedir que el al-calde destituido pueda en un futuro ocupar dicho cargo nuevamente”. (Énfasis suprimido.) Opinión mayoritaria, págs. 623-624. Por la naturaleza de las funciones de los alcaldes en nuestro ordenamiento gubernamental, y en vista de los poderes recientemente otorgados a los munici-pios por la Ley de Municipios Autónomos del Estado Libre Asociado de Puerto Rico de 1991, el Estado tiene que evitar que una persona corrupta, inmoral o negligente en sus obligaciones públicas pueda postularse nuevamente para la posición de alcalde.
*630Al reconocerle jurisdicción a la Comisión en el caso de autos, evitamos que un alcalde suspendido de empleo y sueldo por el Gobernador pueda privar al foro administra-tivo de su poder de adjudicar los cargos imputados renun-ciando a la posición tan pronto se le formulan cargos. Como de ordinario la mayoría de los asambleístas pertenecen al mismo partido político que el Alcalde, esta decisión impe-dirá que se pongan de acuerdo para aceptarle la renuncia a un alcalde suspendido y eviten, de este modo, que se ven-tilen los cargos. Así nos aseguramos de que los funciona-rios electos cumplan cabalmente con sus responsabilidades ante el país y ante la ley.